DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1-2, 9, 14-15 and 20, canceled claims 4-5 in the amendment received on 3/11/2021.

The claims 1-3 and 6-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6, 8-18 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sambhar (U.S. Publication No. 2011/0107236 A1) in view of Mallappa et al. (U.S. Patent No. 9,055,192 A1), and Faulkner et al. (U.S. Publication No. 2018/0337963 A1).
With respect to claim 1, Sambhar discloses a communication system comprising: a communication network comprising a conference server (i.e., FIG. 1 illustrates an exemplary conference system 100. In addition to all known componentry, includes the virtual meeting assistant or attendee 101, one or more attendees 102, a conference call server 106, ¶ 63 and see figure 1). 
Sambhar also discloses one or more active participant devices coupled to the communication network during a conference session (i.e., The one or more participants receive an invite to the meeting, such as via e-mail, ¶ 6). 
Sambhar further discloses one or more missing participant devices coupled to the communication network during the conference session (i.e., In accordance with one exemplary embodiment, a Virtual Meeting Attendee (VMA) allows a user to share inputs with a meeting congregation without necessarily needing to participate directly. For example, a conference system can be equipped with technology that allows a perspective meeting attendee to appoint a virtual meeting attendee in the instance where the user is not able to attend the conference [missing participant]. This virtual meeting attendee can participate in the conference on behalf of the user. Some of the exemplary functions associated with the VMA are the ability to record one or more portions of the conference, take notes, react to action items for the user, make pre-recorded suggestions, and if required, patch in the user to allow the user to contribute in real-time to the conference [one or more missing participant devices coupled to the communication network during the conference session], ¶ 4). 
Sambhar also discloses wherein the one or more missing participant devices do not participate in at least a portion of the conference session (i.e., As discussed, if the user will not be able to attend the meeting, the user can appoint a VMA which will participate in a conference on behalf of the user. As per the user configuration, the VMA should be able to record the complete conference, take notes, take action items for the user, make pre-recorded suggestions, if required, patch the user into the conference, and the like. Some of the more common responsibilities of the VMA therefore include note taking ability, conference recording capability, making pre-recorded suggestions, on-demand patching, and taking dynamic actions on behalf of the user, ¶ 8.  The on-demand patching suggests the user not participating in at least a portion of the conference). 
Sambhar may not explicitly disclose wherein, during the conference session, the conference server determines that at least one of the one or more missing participant devices will not participate in the at least the portion of the conference session and, in response, generates or causes to be generated a query bucket for the at least one of the one or more missing participant devices.
However, Mallappa discloses wherein, during the conference session, the conference server determines that at least one of the one or more missing participant devices will not participate in the at least the portion of the conference session and, in response, generates or causes to be generated a query bucket for the at least one of  (i.e., In one embodiment, the recording module 203 is software and routines operable on a processor for recording of conference data. The recording module 203 stores conference data in the current presentation data store 205 while the conference is active. In one embodiment, each type of conference data is stored in a separate data store. For example, all the audio, video, web and instant messaging data are stored in separate current presentation data stores 205. In another embodiment, the conference data is further divided for each participant [generates or causes to be generated a query bucket for the at least one missing participant], column 7 first ¶.  The conference data is saved to a buffer or as a file or multiple files on the current presentation data store 205. Once a conference is complete, the recording module 203 transfers the conference data from the current presentation data store 205 to the past presentation data store 213. In one embodiment, the past presentation data store 213 also comprises multiple data stores for each type of conference data. The recording module 203 also controls any annotations that are added to the conference data by the participants. In another embodiment, the current presentation store 205 is a limited size circular buffer and the recording module 203 transfers the oldest parts of the conference data from the current presentation store 205 to the past presentation data store 213 as the circular buffer stores a predefined level of information, regardless of whether the conference is active or completed. The current presentation data store 205 and the past presentation data store 213 are conventional types of data storage devices such as but not limited to random access memory, flash memory, hard disk, optical disk or any other type of storage media capable of receiving, storing and outputting data, column 7 ¶ 2.  The participant state manager 217 provides users with functionality for pause, forward, fast-forwarding, rewinding, fast-rewinding of conference data and moving to a particular place by selecting an annotation. More specifically, the participant state manager 217 tracks the write pointers to write conference data to the file or buffer in the current presentation data store 205. Each type of conference data has its own set of write pointers that are stored in a separate buffer. The participant state manager 217 is coupled for communication with the endpoints to receive control signals necessary for maintaining the state of presentation of material to the endpoints. The participant state manager 217 maintains read pointers and state information for each participant. When the conference participants are listening and/or watching the presentation, the participant read pointers point to the respective locations in the file or buffer at which each participant is listening to and/or watching the presentation. The participant state manager 217 also maintains information about the type of the interface being displayed and in use by each respective the endpoint 106a-c. Example user interfaces are described in more detail below with reference to FIGS. 5a-7f, column 7 ¶ 4.  When participants are late in joining a conference, they need some time to catch up on the conference information [wherein, during the conference session, the conference server determines that at least one of the one or more missing participant will not participate in the at least the portion of the conference session]. If the participants join the conference, however, they are expected to begin participating. In one embodiment of the invention, participants have the option of joining an ante room where they can catch up [generates or causes to be generated a query bucket for the at least one missing participant]. FIG. 5a is a graphical representation of a user interface for an ante room 501. In one embodiment, the participant control server 120 includes a module for creation, interaction and deletion of a data structure to provide the information for the ante room 501 and the unity room 511. The user interface module 223 interacts with this module to create the user interfaces shown in FIGS. 5a and 5b, column 10 ¶ 3) in order to provide a system and method for managing real-time and recorded conference data (column 1 last ¶).
Mallappa also discloses wherein the query bucket is displayed on the one or more active participant devices (i.e., The ante room 501 displays both recorded conference data 503 and real-time conference data 507. Although the recorded conference data 503 and real-time conference data 507 are illustrated as being contained in separate GUIs, in one embodiment of the invention a single GUI displays both types of conference data. The GUI contains, for example, a button for toggling between the different types of conference data. Alternatively, the GUI contains a slider that is moved to display real-time conference data by moving the slider to the far right, column 10 ¶ 4.  In one embodiment, a signal is provided to participants that are in the conference to indicate that the user is in the ante room 501. Alternatively, the other participants are signaled to the user's presence when the user enters the unity room 511, column 10 ¶ 6.  FIG. 5b illustrates a picture-in-picture scenario where the real-time conference 515 is displayed as a full screen and the recorded conference data 503 is displayed in a smaller screen so that the participant views both conference data simultaneously, column 10 ¶ 7). 
Therefore, based on Sambhar in view of Mallappa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Sambhar and Mallappa may not explicitly disclose wherein presence information for one or more missing participants corresponding to the one or more missing participant devices is presented to one or more of the one or more active participant devices and a link to the query bucket is provided to at least one of the one or more missing participant devices.
However, Faulkner discloses wherein presence information for one or more missing participants corresponding to the one or more missing participant devices is presented to one or more of the one or more active participant devices and a link to the query bucket is provided to at least one of the one or more missing participant devices (i.e., In some examples, a user interface corresponding to a conference system may enable a user to generate notification parameters associated with receiving notifications of particular activities occurring during the conference session and/or control signals for controlling an immersion level of the user with respect to a conference session. Controlling the immersion level of the user may include transmitting a notification to a client computing device (also referred to herein as "client device") of the user in response to the system determining that the activity of interest has occurred (or is about to occur) during the conference session. In some examples, the notification may include one or more user interface elements that the user can select to modify an immersion level with respect to the conference session. For instance, the notification may enable the user to switch (e.g., toggle between, swap, etc.) immersion modes to perform actions such as joining the meeting (e.g., initiating a bidirectional audio and/or video stream, announcing her presence to the meeting attendees [presented to one or more of the one or more active participant devices], or both), observing the meeting without joining (e.g., watching and/or listening to the meeting via a unidirectional-stream with or without announcing her presence to the meeting attendees), or even sharing content with the meeting attendees without joining or even observing any portion of the meeting. The user can select any of the immersion modes with or without notification to the session attendees of such a selection. There can be any suitable number of immersion modes, these examples are provided for illustrative purpose and are not to be construed as limiting, ¶ 5.  As used herein, the term "immersion mode" may refer generally to a level of access a client device has with a conference session. For instance, one immersion mode may correspond to the client device performing bidirectional data streaming with respect to the conference session (e.g., the client device concurrently downloads and uploads data streams with respect to the conference session) whereas another immersion mode may correspond to the client device performing unidirectional data streaming with respect to the conference session (i.e., the client device downloads but does not upload data streams with respect to the conference session). Stated alternatively, such an "external content sharing" immersion mode may enable a user to share content with conference attendees without observing and/or joining the conference session [one or more missing participants], ¶ 6.  In some examples, the system can concurrently monitor multiple conference sessions on behalf of a single user to notify the user when notable activity occurs during each of these multiple conference sessions. For instance, in a scenario where the single user is invited to several separate conference sessions that occur during the same timeslot, the user may be unable to simultaneously attend each of the conference sessions [wherein presence information for one or more missing participants corresponding to the one or more missing participant devices]. However, while the user is attending one of the conference sessions, the system may monitor the other conference session(s) and notify the user when activity of interest to the user occurs in a particular conference session(s) that the user is not attending. In some examples, the system may display to the user a notification that describes the activity so the user can make an informed decision as to whether to take any particular action in response to the activity occurring. In one example, the notification may indicate a title of the conference session in which the activity occurred and/or an excerpt from the conference session that corresponds to the activity (e.g., a portion of a transcript of the conference session that is proximate to an "@mention" of the user), ¶ 9.  Turning now to FIG. 1B, a diagram is illustrated of a data flow scenario in which the system 100 can operate to enable a user of the client device 106(1) to share content 148 with participants of the conference session 104 without actively participating in, or even observing, the conference session 104. As illustrated in FIG. 1B, the client device 106(1) causes a display screen 130(1) to render aspects of the notification 144 that includes at least one UIE 150 to enable a user to share the content 148. For example, the UIE 150 may be selectable by the user to cause the client device 106(1) to open a file browsing module that is configured to enable the user to browse through a folder architecture of an operating system on the client device 106(1) and, ultimately, to select one or more individual data files to share with the conference session 104 without causing the client device 106(1) to operate in an active participation mode and/or an observational mode [a link to the query bucket is provided to at least one of the one or more missing participant devices], ¶ 47.  In some examples, the user may set notification parameters 122 to cause the system 102 to send the notification 144 to a first client device (e.g., a laptop computer corresponding to her user account) and also a second client device (e.g., a mobile phone). In various implementations, the system 102 may determine whether the user has received the notification 144 at the first client device based on factors such as whether the notification 144 is successfully transmitted to the first client device, or whether the user acknowledges receipt of the notification 144 (e.g., via selection of one or more UIEs), etc, ¶ 81.  It would be obvious that the selections of one or more UIEs could be a link to select to retrieve/transfer files or other conference related information.  This seems to be the same functionality of the query bucket) in order to provide a system that can monitor a conference session, that a user is not attending, on the user's behalf to determine when activity that is of interest to the user occurs during the conference session (¶ 3).
Faulkner further discloses wherein the conference server receives a query from one or more active participant devices and pushes the query to at least one of the one or more missing participant devices in real time (i.e., As illustrated, the client device 106(1) is shown to actively download a stream of data (i.e., the conference text-stream data 156) in association with the conference session 104 without actively uploading any stream of data in association with the conference session 104 [wherein the conference server receives a query from one or more active participant devices and pushes the query to at least one of the one or more missing participant devices in real time], ¶ 52.  The control signal 158 may be transmitted to the server module 132 to cause the output module 136 to begin transmitting stream data 140(1) to the client device 106(1) [wherein the conference server receives a query from one or more active participant devices and pushes the query to at least one of the one or more missing participant devices in real time]. For example, the server module 132 may process the media data 138 to generate a stream data instance 140(1) in association with the client device 106(1) to enable the user to observe audio and/or video content 160 at the client device 106(1) that is similar to and/or identical to audio and/or video content viewed by the conference participants at client devices 106(2) through 106(N). As illustrated, the client device 106(1) is shown to actively download a stream of data (i.e., the stream data 140(1)) in association with the conference session 104 without actively uploading any stream of data in association with the conference session 104 [wherein the conference server receives a query from one or more active participant devices and pushes the query to at least one of the one or more missing participant devices in real time], ¶ 53).
Faulkner also discloses wherein, during the conference session, the conference server receives a response to the query from the at least one of the one or more missing participant devices and pushes the response to each of the one or more active participant devices while the at least one of the one or more missing participant devices continues to not participate in the at least the portion of the conference session (i.e., In some implementations, the content 148 may become available to all participants of a conference session while only a selected subset of the participants receives notifications of the content 148.  Accordingly, access to the content 148 may be provided to all participants of the conference session 104, ¶ 51). 


With respect to claim 2, Sambhar discloses wherein each of the one or more active participant devices can be used to send the query to the query bucket (i.e., The VMA can also contact the user in the event some input from the user is required. This feature can be configurable as per the choice and preferences of the user. For example, the VMA can be equipped with contact information for the user, as well as be provided with a capability of determining presence information associated with the user to assist with a most optimum method for contacting the user should their input be required. The user can specify the mode of contact as well as identify the type of information they would like to receive. For example, the VMA could place a call to the user, and play the question that was asked during the conference to the user or, for example, perform a text-to-speech conversion and send a text message, for example via email, SMS or IM, to the use, ¶ 9). 

With respect to claim 3, Sambhar discloses wherein each of the one or more missing participant devices can be used to send a query to the query bucket (i.e., The user's response could then be played to the other conference attendees. This procedure would allow users to join the conference only when the user's inputs are required [wherein each of the one or more missing participant devices can be used to send a query to the query bucket], ¶ 9). 

With respect to claim 6, Sambhar discloses wherein the conference server determines whether one or more devices are an active participant device or a missing participant device (i.e., Should an attendee decide to utilize the virtual meeting assistant for participation in or more agenda items, in cooperation with one or more input solicitation module 150, controller 155, memory 195, and agenda management module 160, and interface, such as a GUI, TUI, web interface, or the like, can be presented to the conference attendee with the conference details. The attendee is then able to configure their VMA such as indicating their participation details, recording details, action items details, patch details, and the like [determines whether one or more devices are an active participant device or a missing participant device], ¶ 69). 
Sambhar may not explicitly disclose automatically sends an invitation to the missing participant device to participate in the conference session in virtual mode.
However, Mallappa discloses automatically sends an invitation to the missing participant device to participate in the conference session in virtual mode (i.e., In one embodiment, the present invention generates an ante room where a user views the conference data without having to participate in the conference. In one embodiment, the user's presence is not made known to the conference participants when connected to the ante room [to the missing participant device to participate in the conference session in virtual mode], column 2 ¶ 2.  In one embodiment, the sidebar is used by the participants to collaborate in reviewing part of the conference. For example, a first participant establishes a sidebar and invites a second participant to listen to a section of the audio conference data [sends an invitation to the missing participant device to participate in the conference session], column 14 ¶ 2.  It would be obvious to automate this process) in order to provide a system and method for managing real-time and recorded conference data (column 1 last ¶).
Therefore, based on Sambhar in view of Mallappa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mallappa to the system of Sambhar in order to provide a system and method for managing real-time and recorded conference data.

With respect to claim 8, Sambhar may not explicitly disclose wherein the query bucket automatically opens when the missing participant logs into the conference session and becomes an active participant.
However, Mallappa discloses wherein the query bucket automatically opens when the missing participant logs into the conference session and becomes an active participant (i.e., FIG. 10 is a flow chart illustrating steps for a participant to enter the ante room 501 before joining the conference in the unity room 511. A participant enters 1000 the ante room 501 and requests 1003 conference data. The participant receives 1005 conference data including real-time conference data and recorded conference data. The participant sends commands 1007 for any of positioning to an annotation, pause, fast-forward and rewind of the recorded conference data. These commands apply to audio, video and web conference data, which are independently controllable, column 14 ¶ 5.  Also see claim 25) in order to provide a system and method for managing real-time and recorded conference data (column 1 last ¶).
Therefore, based on Sambhar in view of Mallappa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mallappa to the system of Sambhar in order to provide a system and method for managing real-time and recorded conference data.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Sambhar may not explicitly disclose pushing the query to the conference server.
However, Mallappa discloses pushing the query to the conference server (i.e., FIG. 7c illustrates a graphic representation of a GUI 730 for controlling recorded web data and audio conference data. Web conference data includes, for example, presentation data such as a slide presentation using a commercially available presentation package such as PowerPoint by Microsoft Corp. of Redmond, Wash. The screen area 732 includes web conference data that is manipulated independent of the video conference data. The first toolbar 716 includes a play button 734 if the participant wants to view the slides as they were displayed during the conference. The slide button 736 allows the participant to view the slides at any time period along the timeline 738. The first toolbar 716 also includes icons 739 for fast-forwarding and rewinding through the slides. The icons include small arrows in the forward and backward directions for moving at a mild speed and larger arrows for moving at an accelerated playback speed, such as 1.5.times. or 2.times... The second toolbar 718 includes icons for manipulating the recorded audio conference data. The arrow 746 is for playing the audio. The slider button 748 is for selecting the audio along the timeline 750. The thicker portion of the arrow 749 indicates where audio conference data was recently saved locally because the participant joined the conference at the thinner part of the timeline 750. Lastly, the speaker icon 740 allows the participant to adjust the volume, column 12 ¶ 2) in order to provide a system and method for managing real-time and recorded conference data (column 1 last ¶).
Mallappa further discloses saving the query bucket on the conference server (i.e., The conference data is saved to a buffer or as a file or multiple files on the current presentation data store 205, column 7 ¶ 2). 
Therefore, based on Sambhar in view of Mallappa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mallappa to the system of Sambhar in order to provide a system and method for managing real-time and recorded conference data.
Sambhar and Mallappa may not explicitly disclose determining presence information for a missing conference participant.
However, Faulkner discloses determining presence information for a missing conference participant (i.e., However, while the user is attending one of the conference sessions, the system may monitor the other conference session(s) and notify the user when activity of interest to the user occurs in a particular conference session(s) that the user is not attending. In some examples, the system may display to the user a notification that describes the activity so the user can make an informed decision as to whether to take any particular action in response to the activity occurring. In one example, the notification may indicate a title of the conference session in which the activity occurred and/or an excerpt from the conference session that corresponds to the activity, ¶ 9.  Examples described herein provide for the management of immersion levels through notifications of conference activities that are of interest to a user. Consequently, when a user is unable to attend a conference session (e.g., due to a scheduling conflict), a system may monitor one or more streams associated with the conference session to identify notable events and, ultimately, to notify the user of the identified notable events. For illustrative purposes, consider the nonlimiting scenario where a user sets notification parameters indicating that she would like to be notified via a "pop-up" notification and/or text message whenever a participant of a conference session specifically mentions her name, ¶ 22.  The system thus must determine whether the user will/can attend.  This is presence information.  a system, comprising: one or more processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to: receive an indication of content of interest to associate with a user account; process conference data corresponding to one or more streams of a conference session to identify presence of activity associated with the content of interest, ¶ 101) in order to provide a system that can monitor a conference session, that a user is not attending, on the user's behalf to determine when activity that is of interest to the user occurs during the conference session (¶ 3).
Faulkner further discloses presenting the presence information to an active participant (i.e., For instance, the notification may enable the user to switch (e.g., toggle between, swap, etc.) immersion modes to perform actions such as joining the meeting (e.g., initiating a bidirectional audio and/or video stream, announcing her presence to the meeting attendees [presenting the presence information to an active participant], or both), observing the meeting without joining (e.g., watching and/or listening to the meeting via a unidirectional-stream with or without announcing her presence to the meeting attendees), or even sharing content with the meeting attendees without joining or even observing any portion of the meeting. The user can select any of the immersion modes with or without notification to the session attendees of such a selection. There can be any suitable number of immersion modes, these examples are provided for illustrative purpose and are not to be construed as limiting, ¶ 5). 
Faulkner also discloses sending a link to the query bucket to the missing conference participant (i.e., As illustrated in FIG. 1B, the client device 106(1) causes a display screen 130(1) to render aspects of the notification 144 that includes at least one UIE 150 to enable a user to share the content 148. For example, the UIE 150 may be selectable by the user to cause the client device 106(1) to open a file browsing module that is configured to enable the user to browse through a folder architecture of an operating system on the client device 106(1) and, ultimately, to select one or more individual data files to share with the conference session 104 without causing the client device 106(1) to operate in an active participation mode and/or an observational mode [sending a link to the query bucket to the missing conference participant], ¶ 47). 
Therefore, based on Sambhar in view of Mallappa, and further in view of Faulkner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Faulkner to the system of Sambhar and Mallappa in order to provide a system that can monitor a 

With respect to claim 10, Sambhar may not explicitly disclose displaying the query bucket on each active participant device.
However, Mallappa discloses displaying the query bucket on each active participant device (i.e., The graphical user interface (GUI) module 223 is software and routines operable on a processor to display video, output audio and output presentation conference data for the real-time presentation and the recorded conference data. In one embodiment, the GUI module 223 displays separate players for the real-time presentation and the recorded conference data. In another embodiment, a single player displays both the real-time presentation data and the recorded conference data. The GUI module 223 provides the user with a mechanism for selecting a time period for displaying the conference, such as a slide bar. Examples of different GUIs are illustrated in FIGS. 7a-f [wherein the query bucket is visible to one or more active participants], column 8 ¶ 3.  When participants are late in joining a conference, they need some time to catch up on the conference information. If the participants join the conference, however, they are expected to begin participating. In one embodiment of the invention, participants have the option of joining an ante room where they can catch up [displaying the query bucket on each active participant device], column 10 ¶ 3) in order to provide a system and method for managing real-time and recorded conference data (column 1 last ¶).


With respect to claim 11, Sambhar may not explicitly disclose displaying the query bucket on the missing participant device.
However, Mallappa discloses displaying the query bucket on the missing participant device (i.e., When participants are late in joining a conference, they need some time to catch up on the conference information. If the participants join the conference, however, they are expected to begin participating. In one embodiment of the invention, participants have the option of joining an ante room where they can catch up [displaying the query bucket on the missing participant device], column 10 ¶ 3) in order to provide a system and method for managing real-time and recorded conference data (column 1 last ¶).
Therefore, based on Sambhar in view of Mallappa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mallappa to the system of Sambhar in order to provide a system and method for managing real-time and recorded conference data.

With respect to claim 12, Sambhar discloses assigning a query bucket to each participant of the conference session (i.e., In accordance with one exemplary embodiment, a Virtual Meeting Attendee (VMA) allows a user to share inputs with a meeting congregation without necessarily needing to participate directly, ¶ 4.  Since any user can with the congregation or absent user there is a modality of contact for user with the absent user.  This modality of contact must store and retrieve the information in some fashion in order to forward it to the absent user.  This storing and retrieve provide the function of the query bucket and each user has this ability). 

With respect to claim 13, Sambhar may not explicitly disclose wherein the missing participant device participates in a plurality of conference sessions at one time.
However, Mallappa discloses wherein the missing participant device participates in a plurality of conference sessions at one time (i.e., FIG. 5b is a graphical representation of a user interface for the unity room 511. Once the participant joins the unity room 511, the real-time conference 515 is activated and the participant is part of the conference. The recorded conference data 503 is still available, though, in case the user has not finished reviewing the conference data or needs to look at a particular slide. FIG. 5b illustrates a picture-in-picture scenario where the real-time conference 515 is displayed as a full screen and the recorded conference data 503 is displayed in a smaller screen so that the participant views both conference data simultaneously [wherein the missing participant device participates in a plurality of conference sessions at one time], column 10 ¶ 7) in order to provide a system and method for managing real-time and recorded conference data (column 1 last ¶).
Therefore, based on Sambhar in view of Mallappa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

With respect to claim 14, Sambhar discloses wherein the step of determining presence information comprises using one or more of session initiated protocol (SIP) lightweight directory access protocol (LDAP), and other reachable means (i.e., For example, the VMA can be equipped with contact information for the user, as well as be provided with a capability of determining presence information associated with the user, ¶ 9.  The invention will be described below in relation to a conference environment. Although well suited for use with conferencing and meeting devices, the invention is not limited to use with any particular type of device or configuration of system elements and those skilled in the art will recognize that the disclosed techniques may be used in any environment in which it is desirable to provide virtual meeting attendant assistance. The various devices described herein can be any device such as a telephone, speakerphone, cellular phone, SIP-enabled endpoint, ¶ 56). 

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

With respect to claim 16, Sambhar discloses wherein the missing participant uses the missing participant device to directly participate during a first a portion of the conference session and to virtually participate during a second portion of the conference session (i.e., As discussed, if the user will not be able to attend the meeting, the user can appoint a VMA which will participate in a conference on behalf of the user. As per the user configuration, the VMA should be able to record the complete conference, take notes, take action items for the user, make pre-recorded suggestions, if required, patch the user into the conference, and the like. Some of the more common responsibilities of the VMA therefore include note taking ability, conference recording capability, making pre-recorded suggestions, on-demand patching, and taking dynamic actions on behalf of the user, ¶ 8.  The on-demand patching suggests the user is directly participating during a first a portion of the conference session and virtually participating during a second portion of the conference session). 

With respect to claim 17, Sambhar may not explicitly disclose displaying on at least one active participant device, an indicium of whether other participants are active participants or virtual participants.
However, Mallappa discloses displaying on at least one active participant device, an indicium of whether other participants are active participants or virtual participants (i.e., In one embodiment, a signal is provided to participants that are in the conference to indicate that the user is in the ante room 501. Alternatively, the other participants are signaled to the user's presence when the user enters the unity room 511, column 10 ¶ 6) in order to provide a system and method for managing real-time and recorded conference data (column 1 last ¶).
Therefore, based on Sambhar in view of Mallappa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

With respect to claim 18, Sambhar discloses displaying on at least one active participant device, an indicium of one or more of a time period and an amount of time a missing participant will participate directly in the conference session (i.e., In more detail, one or more of the attendees 102 determine they would like to schedule a meeting. In conjunction with sending out one or more invites for the meeting, the attendee can also determine agenda topics in conjunction with the agenda management module 160. These agenda topics can be forwarded with the invite, and can optionally include restrictions as to whether all attendees have full visibility into the agenda items. For example, for a conference where the plurality of agenda items, certain attendees may only be invited to the conference for certain agenda items, while conference attendees may be invited for the entire agenda. Associated with each agenda item can be a time the specified agenda item is expected to be discussed [displaying on at least one active participant device, an indicium of one or more of a time period and an amount of time a missing participant will participate directly in the conference session] as well as the necessary data structures to allow tagging of the agenda item and association with one or more Virtual Meeting Assistants, ¶ 67.  A conference ID can also be assigned to the agenda with the option given for each invitee to not only accept the conference invitation but to also individually select for each agenda item whether they expect to participate in that agenda item, not participate in that agenda item, or whether their VMA will be participating for that agenda item, ¶ 68). 

With respect to claim 20, Sambhar discloses a communication method comprising the steps of: using a conference server, establishing a conference session to one or more active participant devices (i.e., FIG. 1 illustrates an exemplary conference system 100. In addition to all known componentry, includes the virtual meeting assistant or attendee 101, one or more attendees 102, a conference call server 106, and an attendee associated with a VMA 104, all interconnected by one or more networks 10 and links 5, ¶ 63). 
Sambhar also discloses using an active participant device, requesting a missing participant participate in the conference session in virtual presence mode (i.e., The VMA can be organized and managed such that one or more of the VMA's can speak in turn, can allow on-demand patching to the user, can recognize certain key words or phrases that are used as a trigger for a supplemental activity or action, and the like. For example, the mentioning of a user's name in the conference can be used as the basis for a trigger, the trigger causing one or more of an automatic response from the VMA, causing the VMA to contact the user, or the like, ¶ 5.  Each participant then has the ability to decide whether or not a VMA may need to be assigned to the meeting on their (or their team's). If a VMA does need to be assigned to the meeting, the participant enters specific information about the VMA with the conference information and agenda details, ¶ 6). 
Sambhar further discloses using a missing participant device, accepting an invitation to a first portion of the conference session (i.e., The VMA can also contact the user in the event some input from the user is required. This feature can be configurable as per the choice and preferences of the user. For example, the VMA can be equipped with contact information for the user, as well as be provided with a capability of determining presence information associated with the user to assist with a most optimum method for contacting the user should their input be required. The user can specify the mode of contact as well as identify the type of information they would like to receive. For example, the VMA could place a call to the user, and play the question that was asked during the conference to the user or, for example, perform a text-to-speech conversion and send a text message, for example via email, SMS or IM, to the user. This procedure would allow users to join the conference only when the user's inputs are required. An exemplary embodiment of the VMA would also allow the VMA to perform as moderator of the meeting and could start the conference in the case of the host being late. For example, the VMA can read or otherwise display or present the agenda for the meeting at the start of the conference and continue in a manner as defined by the user, ¶ 9). 
Sambhar further discloses using one or more active participant devices, adding a query to the query bucket (i.e., This virtual meeting attendee can participate in the conference on behalf of the user. Some of the exemplary functions associated with the VMA are the ability to record one or more portions of the conference, take notes, react to action items for the user, make pre-recorded suggestions, and if required, patch in the user to allow the user to contribute in real-time to the conference, ¶ 4.  These actions must be collected and saved and storage somewhere to provide to the missing participant.  This provides the same functionality as the claim “query bucket”.  These actions are being performed by other active participants and are being relayed to the absent user). 
Sambhar also discloses using the conference server determining a communication method to use to send one or more of the query bucket and a link to the query bucket to a missing participant device (i.e., Even further aspects are directed toward managing user preferences and presence information to determine an appropriate contact modality for the user, if needed, ¶ 38.  In addition to being able to include content for presentation during a tagged agenda item, a user, via the input module 140 can also assign preferences governing the operation of the VMA. For example, as discussed in greater detail hereinafter, the attendee can configure the VMA to perform one or more actions during the conference such as record one or more portions of the conference, establish preferences for how the VMA should contact the attendee, should a contact be necessary, the contact modality, and in general any preference regarding either operation of the VMA or interaction of the VMA with the attendee, ¶ 71). 
Sambhar further discloses using the conference server, pushing the query to the missing participant device (i.e., Another exemplary triggering event could cause the VMA 101 to contact the associated conference attendee (or another designated endpoint or person(s)). For example, another conference attendee could send a message to the attendee during the conference. The VMA could detect the receipt of this message, and knowing that the attendee was on a mobile phone, convert the message from text-to-speech and forward it to the attendee at their phone [using the conference server, pushing the query to the missing participant device], ¶ 77). 

However, Mallappa discloses using the conference server during the conference session, automatically creating a query bucket for the missing participant (i.e., In one embodiment, the recording module 203 is software and routines operable on a processor for recording of conference data. The recording module 203 stores conference data in the current presentation data store 205 while the conference is active. In one embodiment, each type of conference data is stored in a separate data store. For example, all the audio, video, web and instant messaging data are stored in separate current presentation data stores 205. In another embodiment, the conference data is further divided for each participant [using the conference server during the conference session, automatically creating a query bucket for the missing participant], column 7 first ¶.  The conference data is saved to a buffer or as a file or multiple files on the current presentation data store 205. Once a conference is complete, the recording module 203 transfers the conference data from the current presentation data store 205 to the past presentation data store 213. In one embodiment, the past presentation data store 213 also comprises multiple data stores for each type of conference data. The recording module 203 also controls any annotations that are added to the conference data by the participants. In another embodiment, the current presentation store 205 is a limited size circular buffer and the recording module 203 transfers the oldest parts of the conference data from the current presentation store 205 to the past presentation data store 213 as the circular buffer stores a predefined level of information, regardless of whether the conference is active or completed. The current presentation data store 205 and the past presentation data store 213 are conventional types of data storage devices such as but not limited to random access memory, flash memory, hard disk, optical disk or any other type of storage media capable of receiving, storing and outputting data, column 7 ¶ 2.  When participants are late in joining a conference, they need some time to catch up on the conference information. If the participants join the conference, however, they are expected to begin participating. In one embodiment of the invention, participants have the option of joining an ante room where they can catch up [using the conference server during the conference session, automatically creating a query bucket for the missing participant]. FIG. 5a is a graphical representation of a user interface for an ante room 501. In one embodiment, the participant control server 120 includes a module for creation, interaction and deletion of a data structure to provide the information for the ante room 501 and the unity room 511. The user interface module 223 interacts with this module to create the user interfaces shown in FIGS. 5a and 5b, column 10 ¶ 3) in order to provide a system and method for managing real-time and recorded conference data (column 1 last ¶).
Therefore, based on Sambhar in view of Mallappa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mallappa to the system of Sambhar in order to provide a system and method for managing real-time and recorded conference data.
Sambhar and Mallappa may not explicitly disclose determining presence information for a missing participant.
However, Faulkner discloses determining presence information for a missing participant (i.e., However, while the user is attending one of the conference sessions, the system may monitor the other conference session(s) and notify the user when activity of interest to the user occurs in a particular conference session(s) that the user is not attending. In some examples, the system may display to the user a notification that describes the activity so the user can make an informed decision as to whether to take any particular action in response to the activity occurring. In one example, the notification may indicate a title of the conference session in which the activity occurred and/or an excerpt from the conference session that corresponds to the activity, ¶ 9.  Examples described herein provide for the management of immersion levels through notifications of conference activities that are of interest to a user. Consequently, when a user is unable to attend a conference session (e.g., due to a scheduling conflict), a system may monitor one or more streams associated with the conference session to identify notable events and, ultimately, to notify the user of the identified notable events. For illustrative purposes, consider the nonlimiting scenario where a user sets notification parameters indicating that she would like to be notified via a "pop-up" notification and/or text message whenever a participant of a conference session specifically mentions her name, ¶ 22.  The system thus must determine whether the user will/can attend.  This is presence information.  a system, comprising: one or more processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to: receive an indication of content of interest to associate with a user account; process conference data corresponding to one or more streams of a conference session to identify presence of activity associated with the content of interest, ¶ 101) in order to provide a system that can monitor a (¶ 3).
Faulkner further discloses presenting the presence information to an active participant (i.e., For instance, the notification may enable the user to switch (e.g., toggle between, swap, etc.) immersion modes to perform actions such as joining the meeting (e.g., initiating a bidirectional audio and/or video stream, announcing her presence to the meeting attendees [presenting the presence information to an active participant], or both), observing the meeting without joining (e.g., watching and/or listening to the meeting via a unidirectional-stream with or without announcing her presence to the meeting attendees), or even sharing content with the meeting attendees without joining or even observing any portion of the meeting. The user can select any of the immersion modes with or without notification to the session attendees of such a selection. There can be any suitable number of immersion modes, these examples are provided for illustrative purpose and are not to be construed as limiting, ¶ 5). 
Faulkner also discloses sending a link to the query bucket to the missing participant (i.e., As illustrated in FIG. 1B, the client device 106(1) causes a display screen 130(1) to render aspects of the notification 144 that includes at least one UIE 150 to enable a user to share the content 148. For example, the UIE 150 may be selectable by the user to cause the client device 106(1) to open a file browsing module that is configured to enable the user to browse through a folder architecture of an operating system on the client device 106(1) and, ultimately, to select one or more individual data files to share with the conference session 104 without causing the client device 106(1) to operate in an active participation mode and/or an observational mode [sending a link to the query bucket to the missing conference participant], ¶ 47). 
Faulkner also discloses receiving at the conference server during the conference session, a response to the query from the missing participant device; and using the conference server, sending the response to the one or more active participant devices (i.e., In some implementations, the content 148 may become available to all participants of a conference session while only a selected subset of the participants receives notifications of the content 148.  Accordingly, access to the content 148 may be provided to all participants of the conference session 104, ¶ 51).
Therefore, based on Sambhar in view of Mallappa, and further in view of Faulkner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Faulkner to the system of Sambhar and Mallappa in order to provide a system that can monitor a conference session, that a user is not attending, on the user's behalf to determine when activity that is of interest to the user occurs during the conference session.

Claims 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sambhar (U.S. Publication No. 2011/0107236 A1) in view of Mallappa et al. (U.S. Patent No. 9,055,192 A1), and Faulkner et al. (U.S. Publication No. 2018/0337963 A1), and in further view of Nayak (U.S. Publication No. 2016/0182580 A1).
With respect to claim 7, Sambhar discloses wherein at least one of the one or more active participant devices comprises a graphical user interface to display an active participant indicium for each of the one or more active participant devices and a virtual (i.e., Should an attendee decide to utilize the virtual meeting assistant for participation in or more agenda items, in cooperation with one or more input solicitation module 150, controller 155, memory 195, and agenda management module 160, and interface, such as a GUI, TUI, web interface, or the like, can be presented to the conference attendee with the conference details. The attendee is then able to configure their VMA such as indicating their participation details [wherein at least one of the one or more active participant devices comprises a graphical user interface to display an active participant indicium for each of the one or more active participant devices and a virtual participant indicium for each of the one or more missing participant devices], recording details, action items details, patch details, and the like, ¶ 69.  In step S240, a conference ID is assigned to the meeting. Next, in step S250, and for each agenda topic, each attendee can optionally be provided the ability to accept, decline, to participate, or indicate that their associated VMA will be presenting information during that agenda topic [wherein at least one of the one or more active participant devices comprises a graphical user interface to display an active participant indicium for each of the one or more active participant devices and a virtual participant indicium for each of the one or more missing participant devices]. Then, in step S260, the meeting invite is distributed to one or more attendees, ¶ 82.  In step S282, an interface, such as a GUI, TUI, web interface, or the like, is opened and includes the meeting and/or conference details, ¶ 84.  Then, in step S346, the VMA inputs are played back appreciating the current conference status and status of the participants. For example the VMAs can detect whether another attendee is speaking or some other activity is being conducted during the conference, and wait for a pause or other indicator [wherein at least one of the one or more active participant devices comprises a graphical user interface to display an active participant indicium for each of the one or more active participant devices], ¶ 88). 
Sambhar may not explicitly disclose showing when the virtual participant will be available during the conference session in a virtual presence mode.
Sambhar and Mallappa may not explicitly disclose showing when the virtual participant will be available during the conference session in a virtual presence mode.
However, Faulkner discloses showing when the virtual participant will be available during the conference session in a virtual presence mode (i.e., As used herein, the term "immersion mode" may refer generally to a level of access a client device has with a conference session. For instance, one immersion mode may correspond to the client device performing bidirectional data streaming with respect to the conference session (e.g., the client device concurrently downloads and uploads data streams with respect to the conference session) whereas another immersion mode may correspond to the client device performing unidirectional data streaming with respect to the conference session (i.e., the client device downloads but does not upload data streams with respect to the conference session). In some instances, an immersion mode may correspond to the client device performing discrete (e.g., instance by instance) data transmissions with respect to the conference session (e.g., by transmitting data files to users whom are participating in the conference session) without uploading or downloading conference data, which may include streams of a conference session. Stated alternatively, such an "external content sharing" immersion mode may enable a user to share content with conference attendees without observing and/or joining the conference session, ¶ 6.  As used herein, the term "active-participation mode" may refer generally to an immersion mode in which a client device performs bidirectional conference data streaming with respect to a conference session. For example, during an "active-participation mode," a client device may download a stream of conference data associated with one or more other participants while simultaneously uploading another stream of conference data associated with the user at the client device. As used herein, the term "observational mode" may refer generally to an immersion mode in which a client device performs unidirectional conference streaming with respect to a conference session. For example, during an "observational mode," a client device may download the stream of conference data associated with the one or more other participants without providing any upload of conference data associated with the user at the client device, ¶ 7). 
Sambhar, Mallappa and Faulkner may not explicitly disclose showing when the virtual participant will be available during the conference session in a virtual presence mode.
However, Nayak discloses showing when the virtual participant will be available during the conference session in a virtual presence mode (i.e., The participant area 504 can list the participants along with each participant's joining time and leaving time, ¶ 33) in order to allow an invitee to missing participant to participate in a presentation for the upcoming meeting (¶ 11).
Therefore, based on Sambhar in view of Mallappa and Faulkner, and further in view of Nayak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nayak to the .

Claim 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sambhar (U.S. Publication No. 2011/0107236 A1) in view of Mallappa et al. (U.S. Patent No. 9,055,192 A1), and Faulkner et al. (U.S. Publication No. 2018/0337963 A1), and in further view of Pushparaj et al. (U.S. Publication No. 2007/0005691 A1).
With respect to claim 19, Sambhar, Mallappa and Faulkner may not explicitly disclose creating a query bucket for a non-invited participant to the conference session.
However, Pushparaj discloses creating a query bucket for a non-invited participant to the conference session (i.e., Generally, embodiments may provide added functionality to conferencing solutions to allow pre-meeting consultations, in-meeting knowledge gathering breakout or post-meeting task follow-up mechanisms. This functionality may be sent to meeting and conference attendees, scheduled participants, non-attending participants, to a recipient not previously associated with the meeting, or any other person that may contribute to the meeting, ¶ 18) in order to allow in-meeting knowledge gathering breakout mechanisms (¶ 6).
Therefore, based on Sambhar in view of Mallappa and Faulkner, and further in view of Pushparaj, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pushparaj to the system of Sambhar, Mallappa and Faulkner in order to allow in-meeting knowledge gathering breakout mechanisms.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
5/24/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447